Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 05/23/2022 and 06/13/2022. Claims 1, 3-8, 10-15 and 17-24 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2022 was filed after the mailing date of the Non-Final Rejection on 03/07/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Remarks pp. 11-13, filed 05/23/2022, with respect to rejection(s) under section 103 have been fully considered and are persuasive. In particular, Examiner agrees that the prior art of record does not disclose the receipt of a container image update instruction by an edge computing node in each of two respective edge computing clusters. The rejection(s) under section 103 of all claims has been withdrawn. 




Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-24 contain allowable subject matter. Patentability is conditioned on overcoming the rejection(s) under section 112, set forth below.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-15 and 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, last paragraph, “sending, by the agent node for the first edge computing cluster, the obtained to-be-updated container image to another edge computing node in the first edge computing cluster via the local area network”, the limitation is indefinite.  
Claims 1, 8 and 15 recite “the first edge computing cluster and the second edge computing cluster each including at least two edge computing nodes connected by a local arear network”. In the embodiment where a cluster only includes two edge computing nodes, the claims are indefinite because the claims refer to at least three separate edge computing nodes. For example, in the claimed first edge computing cluster, the claims refer to “a first edge computing node,” “an agent node,” and “another edge computing node.” It is recommended that applicant amend the claims to clarify that the “agent node” may include any edge computing node within the respective cluster. For example, “wherein the agent node may be any edge computing node within the first edge computing cluster.” Furthermore, it is recommended that applicant amend the claims to clarify that the “another edge computing node” can be any edge computing node in the respective cluster that is not the agent node. For example, “wherein said another edge computing node may be any edge computing node within the first edge computing cluster that is not the agent node.” Furthermore, it is highly recommended that applicant replace “at least two edge computing nodes” with “plurality of edge computing nodes.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on (571)272-3749. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIAN CHANG
Examiner
Art Unit 2454



/Julian Chang/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456